Citation Nr: 1509483	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  07-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, July 2010, August 2012, and May 2013, the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's blood pressure was consistently elevated prior to discharge from service; hypertension cannot be reasonably and adequately disassociated from the Veteran's active service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for hypertension. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

It is well-established that the definition of hypertension is a consistent pattern of blood pressure readings of greater than 140 systolic and/or greater than 90 diastolic.  

Service treatment records reveal elevated blood pressure readings on multiple occasions beginning in 1996.  For example, the Veteran's blood pressure reading in June 1996 was 150/66.  In November 1996, blood pressure was 154/86.  In December 1996, blood pressure was 146/74.  In January 1997, blood pressure was 140/74.  Blood pressure readings prior to 1996 were consistently normal.  

Service treatment records from May 2000 show that the Veteran had a blood pressure reading of 146/72.  An August 2000 physical evaluation report (discharge examination) notes the Veteran's blood pressure as 144/82 and indicated that his blood pressure was borderline high.  A VA examination report from October 2000 shows a blood pressure reading of 148/82.

In November 2000, the same month he was discharged from service, his blood pressure was 142/100.  

There are no clinical records dated in the year immediately following the Veteran's discharge from service.  However, in September 2002, the Veteran's blood pressure reading was 142/84.  The Veteran was diagnosed with diabetes mellitus in May 2003, which was later found to have had its clinical onset during his period of active service.  In September 2004, the Veteran s blood pressure reading was 138/87, in November 2004, 158/86, and in March 2005 155/90 Hypertension was diagnosed in approximately March 2005.  

An April 2010 VA examiner indicated that the Veteran's hypertension began after separation from service, but provided no rationale for that opinion and did not address the consistent pattern of high blood pressure readings noted above or the comment on the discharge examination that the Veteran had borderline high blood pressure.  The Board therefore finds the April 2010 opinion inadequate.

A VA examiner who reportedly reviewed the Veteran's medical record and claims file opined in June 2013 that the Veteran's hypertension was first diagnosed after service.  The examiner stated that although Veteran had, "occasional elevation of his systolic blood pressure during military service, these episodes were isolated and do not meet the diagnostic criteria for a diagnosis of hypertension."  The examiner further indicated that occasional isolated elevations of blood pressure occur normally in people without hypertension and it is normal for blood pressure to rise (to elevated levels) in response to physiologic conditions and is a normal reaction to stress, illness, exercise and diet.  Therefore the examiner found that the Veteran's history of isolated elevated blood pressure readings in the presence of normal blood pressure readings is most likely a normal reaction in response to physiologic conditions.  The examiner concluded that the Veteran did not meet the diagnostic criteria for hypertension until more than one year following service discharge.  

The examiner also indicated that diabetes does not cause hypertension.  

The Board finds the June 2013 opinion inadequate.  Like the April 2010 examiner, the June 2013 examiner did not refer to any of the blood pressure readings noted in service.  The June 2013 examiner thought the Veteran had only isolated incidents of high blood pressure readings, but as noted above, his blood pressure readings were consistently elevated beginning in 1996, without a history of consistently normal readings shown.  It is equally significant that the examiner only commented as to the systolic readings and did not mention the elevated diastolic reading in November 2000, the same month the Veteran was discharged from service.

A VA examiner in September 2012 opined that the Veteran's hypertension was not aggravated in service.  This opinion is not adequate because the question of aggravation is not relevant.  The record shows that the Veteran did not have hypertension upon entry into service and that fact is undisputed.  Therefore, he is presumed sound and the issue is one of service connection, not aggravation.  

Finally, a VA examiner in June 2013 referred to the April 2010 examiner's opinion that the Veteran's hypertension had its onset more than one year following service separation and also noted only isolated elevated blood pressure readings.  This opinion is essentially identical to the April 2010 opinion, and it is inadequate for the same reasons.  First, the June 2013 examiner did not address the elevated blood pressure noted on the Veteran's discharge examination and the examiner merely relied on the April 2010 examiner's inaccurate history of only isolated high blood pressure readings.  

Due to the inadequacy of the April 2010, September 2012 and June 2013 opinions, they have little or no probative value.  By contrast, the evidence of record contemporaneous in time to the onset of the Veteran's hypertension shows a consistent pattern of elevated blood pressure beginning in 1996, during service.  

As noted above, however, the Veteran's blood pressure readings were consistently elevated over a period of approximately 4 years during service.  Moreover, although the Veteran's was not officially diagnosed with "hypertension" until more than one year following discharge from service, when the evidence is reviewed in its entirety, the Board is unable to disassociate the consistent objective evidence of elevated blood pressure in service with a diagnosis of hypertension.  

Significantly, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In this case, it appears that the VA examiners who provided opinions relied on the fact that the Veteran did not an official diagnosis of hypertension until after discharge from service.  However, the consistent elevated blood pressure readings between 1996 and 2000 leaves doubt as to whether the Veteran had hypertension during his last few years of active service.  As the Board must resolve all doubt in favor of the Veteran, the criteria for establishing service connection for hypertension have been met.  

Accordingly, the Board finds that the Veteran's hypertension cannot be reasonably disassociated with his active service and service connection for hypertension is warranted.  

ORDER

Service connection for hypertension is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


